Exhibit 99.1 NEWS RELEASE for April 28, 2016 at 6:00 AM ET GENTHERM REPORTS 2 Acquisition of Cincinnati Sub-Zero Products, New Electronics Product Create New Vertical Market Opportunities, Platforms for Growth NORTHVILLE, MI (April 28, 2016) Gentherm (NASDAQ-GS:THRM), the global market leader and developer of innovative thermal management technologies, today announced its financial results for the first quarter ended March 31, 2016. Gentherm revenues for the 2016 first quarter increased year over year to $215.7 million from $206.9 million for the 2015 first quarter.Excluding the impact of the strength of the U.S. Dollar, revenues for this year’s first quarter would have increased approximately 6 percent to $219.4 million. Net income for the quarter was $11.9 million, which included the effect of a previously disclosed, one-time Canadian withholding tax payment and other related tax adjustments.Without that payment and the other tax adjustments, net income for the quarter would have increased to $21.5 million from $19.8 million for the first quarter of 2015, or $0.59 per basic and diluted share. “Our topline revenue in the first quarter was softer than we planned but all of our core automotive businesses continued to grow and increase market share,” said President and CEO Daniel R. Coker. “It’s important to note that we are in an exciting new phase of our business as we expand into new vertical markets and create new, powerful growth drivers, and revenue streams.” In addition to the 2016 first quarter results, the company also announced that it has acquired a design group with technologies and resources to help existing customers of energy storage systems. The design group, based out of California, hold expertise and technology for development of electrical systems architectures for electrified vehicles.The addition of this team strengthens the company’s market position and will open up new markets for the company’s proprietary battery thermal management technology; which will enable the company to further support their customers in this important and growing space. “This acquisition further expands Gentherm’s activities in battery systems technologies such as our battery thermal management and other existing products and extends our presence across the board in electric vehicle architecture. This increases our customer value in an important product category, which we believe will add value to this specialized target market,” said Coker. At the end of the first quarter, Gentherm announced that, effective April 1, 2016, it would acquire Cincinnati Sub-Zero Products (CSZ), a manufacturer of environmental test chambers for the industrial market and provider of related industrial product testing services, and a manufacturer of patient temperature management systems for the health care industry, opening new markets and new platforms for growth. And, just yesterday, Gentherm announced that its Electronics Business Unit (EBU) had developed an innovative, cost effective new electronics product that won a contract from a major automobile manufacturer, creating the potential for another new growth platform with a variety of applications. Those new additions are the latest examples of the global business expansion underway at Gentherm, Coker added. They join other recent additions including the Company’s remote power generation and industrial market-focused Global Power Technologies (GPT) business; its Battery Thermal Management business in the global hybrid and electric vehicle market; and its furniture business, which includes a proprietary line of heated and cooled bedding products and heated and cooled office seating. Gentherm will continue to evaluate strategic business opportunities to leverage its engineering expertise, its thermal management technologies and its global sales, manufacturing and marketing footprint, Coker added. “We are very optimistic that these new businesses will gain greater traction in coming quarters and be significant contributors to our revenue and profitability in the near future,” Coker said. “We will always have a strong focus on thermal management for the global automotive market, but we are a multi-faceted technology company that is expanding beyond our traditional core products into new industries with new products and new global markets.” First Quarter of 2016 Financial Highlights Revenues for the quarter increased to $215.7 million, up 4.3 percent from $206.9 million in the 2015 first quarter.
